TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE
MICHAEL PAYNE, ) Docket Nos. 2020-06-1140A,
Employee, ) 2020-06-1140B
v. )
ROAD SCHOLAR STAFFING, INC., ) State File Nos. 48475-2020,
Uninsured Employer, ) 48477-2020
And )
YELLOWSTONE ) Judge Joshua D. Baker
TRANSPORTATION GROUP, )
Uninsured Employer. )

 

EXPEDITED HEARING ORDER
(DECISION ON THE RECORD)

 

This claim came before the Court on Mr. Payne’s request for expedited hearing by
review of the record without an evidentiary hearing. Neither of the alleged employers filed
a response or participated in mediation.

Mr. Payne requested temporary disability and medical benefits, including payment
of bills for treatment of injuries to his neck, back, and left shoulder. The Court holds he is
likely to prove at a final hearing that these injuries arose primarily out of and in the course
and scope of employment with Road Scholar. The Court orders Road Scholar Staffing to
provide medical treatment and pay outstanding medical bills related to these injuries.

Claim History

Mr. Payne claims he suffered injuries from a rollover accident in Colorado on June
6, 2020, when his co-worker lost control of a tractor trailer, overturning it on its left side
while Mr. Payne slept in the sleeper section. In one record, he described how “everything
fell” on him, including luggage, the top bed, and cabinet. Force from the accident ejected
his coworker through a window, and she died on the scene.
Both an accident report and medical records show that Mr. Payne arrived at the
hospital from the accident site complaining of neck, head, and left-shoulder pain. After
some CT scans, the doctor assessed the injuries as a neck sprain, posterior left-skull
contusion, left-shoulder sprain, and a right-finger abrasion. The doctor also observed that
Mr. Payne had “mild pain distress” with “moving his left shoulder.”

According to Mr. Payne, when he asked for temporary benefits from a supervisor a
few weeks later, Road Scholar Staffing refused and ceased further contact with him.

Upon his return home to Alabama, he sought treatment from a local hospital, where
x-rays revealed “no acute abnormality” but could not exclude “the possibility of subtle or
occult injuries that may not be initially evident.” The provider diagnosed cervical and
lumbar strains and a left-shoulder sprain, and he referred Mr. Payne to an orthopedist for
his shoulder.

The orthopedist ordered an MRI of Mr. Payne’s cervical spine and left shoulder,
which revealed “some partial thickness cuff tearing in his shoulder” and “multiple disc
protrusions with stenosis in his cervical spine.” After conservative care, the doctor noted
that Mr. Payne “probably has a rotator cuff tear” and should “go ahead with arthroscopy,
decompression, and repair if indicated.” However, it does not appear that Mr. Payne had
this surgery, as his only later records are for chiropractic treatment.

Mr. Payne incurred bills totaling $19,920.50 for medical treatment, including
emergency care in Colorado, treatment at his local hospital, and orthopedic and
chiropractic treatments.

After he filed a Petition for Benefit Determination, a compliance specialist
discovered that Road Scholar Staffing had no “previous or current workers’ compensation
policies.” The specialist’s report detailed Mr. Payne’s account of his employment with
Road Scholar Staffing, a Nashville-based business. After applying through a recruitment
app for truck drivers, “John” hired him. Mr. Payne estimated that about fifty people worked
for the company. He also submitted an email showing he received an e-check “From:
Roads Scholar Staffing, Inc.” The memo section read, “Payroll 6/1-6/7.”

About the relationship between the two alleged employers, Mr. Payne testified in
his affidavit that Yellowstone Transportation Group owns Road Scholar Staffing.
However, no documentation was filed to explain the connection, if any, between the two
companies. The only mention of Yellowstone in the record is on the accident report under
“Carrier Name.”
Findings of Fact and Conclusions of Law

Mr. Payne need only present sufficient evidence at this stage that he is likely to
prevail at a final hearing. See Tenn. Code Ann. § 50-6-239(d)(1) (2020); McCord vy.
Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar. 27,
2015).

Mr. Payne must first show that he is Road Scholar Staffing’s employee and Road
Scholar Staffing is an employer subject to Workers’ Compensation Law. The Court finds
Mr. Payne’s affidavit and email showing he was on Road Scholar Staffing’s payroll as
sufficient evidence that he is likely to prevail in proving he was its employee.

An employer includes a business “using the services of not less than five (5) persons
for pay[.]” See Tenn. Code Ann. §§ 50-6-102(13), 50-6-106(5). Here, Mr. Payne told the
Bureau’s compliance specialist that Road Scholar Staffing employs approximately fifty
people. No evidence was offered to refute this allegation. So, the Court accepts his
statement as sufficient evidence showing he will likely prevail in proving Road Scholar
Staffing is subject to the Workers’ Compensation Law.

Aside from the employment relationship, Mr. Payne must also show that he suffered
a work injury, meaning his alleged injuries arose primarily out of and in the course and
scope of employment. Tenn. Code Ann. § 50-6-102(14). An injury occurs in the course
of employment if it takes place while the employee was performing a duty he or she was
employed to perform. Fink v. Caudle, 856 S.W.2d 952, 958 (Tenn. 1993). Here, the Court
finds the affidavit, medical records, and accident report suffice to show he will likely
prevail in proving he was in the course of his employment when injured.

Turning to the “arising out of’ requirement, an injury arises primarily from
employment when “the employment contributed more than fifty percent (50%) in causing
the injury, considering all causes.” Tenn. Code Ann. § 50-6-102(14)(B). Various details
and statements from Mr. Payne’s affidavit, accident report, and medical records combine
to portray acute trauma, particularly to his body’s left side. Emergency responders brought
Mr. Payne to the hospital directly from the deadly accident. The tractor trailer he was in
overturned on its left side. Immediately and consistently, he has complained of left-sided
pain, especially shoulder pain. The Court finds Mr. Payne is likely to prevail in proving
his injuries arose primarily out of his employment.

Mr. Payne requested medical benefits, including payment of past medical bills, and
temporary disability benefits. Although the Dispute Certification Notice stated that
benefits from the Uninsured Employers Fund is an issue, the Court cannot find that Mr.
Payne is eligible for those benefits, since he was not a Tennessee resident when injured.
See Tenn. Code Ann. § 50-6-801(d)(3).
Concerning medical benefits, an employer is required to provide reasonable,
necessary treatment for work injuries at no cost to the injured worker. Jd. at § 50-6-204. This
means Road Scholar Staffing must provide reasonable and necessary medical treatment for
Mr. Payne’s work injury.

As for past medical treatment, the Tennessee Supreme Court explained this
responsibility as follows:

When an employee receives medical care for a work-related injury that has
not been authorized by the employer, the employee must establish the
necessity and reasonableness of the charges before the employer is
responsible. Where an employer is liable for such medical expenses, the
employer must pay the medical providers directly for the costs of such care,
rather than the employee personally. Where the employee has personally
paid for the disputed medical treatment, however, the employer shall
reimburse the employee personally.

Moore v. Town of Collierville, 124 S.W.3d 93, 98 (Tenn. 2004) (Internal citations omitted).

Here, Mr. Payne’s medical records show his accident required immediate emergency
care. Also, upon his return home, his records illustrate the necessity of additional diagnostic
testing and treatment from an orthopedist for injuries suffered in the accident. From these
records, the Court determines he will likely prevail in proving the reasonableness and necessity
of those expenses at trial.

As for temporary disability benefits, an injured worker is eligible for temporary total
disability benefits if: (1) the worker became disabled from working due to a compensable
injury; (2) there is a causal connection between the injury and the inability to work; and (3)
the worker established the duration of his disability. Simpson v. Satterfield, 564 S.W.2d
953, 955 (Tenn. 1978). Here, Mr. Payne did not present sufficient evidence from which
the Court can determine that his injury disabled him from working or for what duration.
Without expert medical proof, the Court denies his request for temporary disability benefits
at present.

When an injury requires medical care, an employer must provide a panel of physicians.
Tenn. Code Ann. § 50-6-204(a)(3)(A)(i). The employer must offer the panel “as soon as
is practicable but no later than three (3) business days” after being notified of the injury
and the request for medical care. Where the employer fails to provide a panel, the employer
may be assessed a civil penalty. Tenn. Comp. R. & Regs. 0800-02-01-.06(1)-(2) (2018).

The Court finds that Road Scholar Staffing ignored its legal obligation to provide
Mr. Payne a choice of physicians. The Court refers Road Scholar Staffing to the
Compliance Program for appropriate action, if any, based on its failure to provide a panel
of physicians as required by the Workers’ Compensation Law.

IT IS ORDERED as follows:

1.

Road Scholar Staffing shall provide Mr. Payne reasonable, necessary, and related
medical treatment.

Road Scholar Staffing must pay for past medical treatment Mr. Payne received
related to his injury.

The Court denies Mr. Payne’s request for temporary disability benefits at this time.

Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
with this Order must occur no later than seven business days from the date of entry
of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3). The
Insurer or Self-Insured Employer must submit confirmation of compliance with this
Order to the Bureau by email to WCCompliance.Program @tn.gov no later than the
seventh business day after entry of this Order. Failure to submit the necessary
confirmation within the period of compliance might result in a penalty assessment
for non-compliance. For questions regarding compliance, please contact the
Workers’ Compensation Compliance Unit via email at
WCCompliance.Program @tn.gov.

 

 

This case is set for a status conference on Monday, May 10, 2021, at 9:00 a.m.
(CDT). You must call 615-741-2113. Failure to call might result in a
determination of issues without your further participation.

ENTERED March 1, 2021.
QP

Judge/Joshua D. Baker
Court of Workers’ Compensation Claims
The Court considered the following:

wn SP

Scholar Staffing

CNM

APPENDIX

Petitions for Benefit Determination
Dispute Certification Notices
Affidavit of Michael Payne

Filing Information from Division of Business Services, Department of State: Road

Scholar Staffing Inc. for $784.59”

State of Colorado, Traffic Accident Report
Expedited Request for Investigation Report
Request for Investigation
Email from Roads Scholar Staffing, Inc. entitled “Here’s your check from Roads

CERTIFICATE OF SERVICE

I certify that a copy of this order was sent as indicated on March 1, 2021.

 

 

 

 

 

 

 

 

 

 

 

Name Certified | Via | Via Address

Mail Fax | Email
Stephan Karr, x steve @flexerlaw.com
Employee’s Attorney nancy @flexerlaw.com
Roads Scholar Staffing, x 3200 West End Ave., Suite 500
Inc. Nashville, Tennessee 37203
Yellowstone xX 301 McCullough Dr., Suite 400
Transportation Group Charlotte, North Carolina 28262
Compliance Program WCCompliance.Program @tn.gov

fj { /

 

Penny Shrunf,/Clerk of Court
Court of Workers’ Compensation Claims
WC.CourtClerk @ tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wce.courtclerk@tn.gov | 1-800-332-2667

Docket No.:

State File No.:

Date of injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on O Motion Order filed on

0 Compensation Order filed on C1 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): fo Employer] ‘Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney's Email: Phone:

 

 

 

Attorney's Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [- ‘Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this

case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082